Citation Nr: 0947773	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-14 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from June 1961 to June 
1965.

These matters come before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that further evidentiary development of these issues is 
necessary prior to a final adjudication of the claims.

Post-service VA treatment records dated in September 2006 
showed complaints of an eight year history of progressive 
bilateral hearing loss and findings of bilateral mild-severe 
sensory-neural hearing loss with a recommendation for new 
hearing aids, dating hearing loss to the late 1990s.  

In October 2009, a statement from a private audiologist 
attributed hearing loss to age and a cumulative history of 
noise exposure.  The audiologist further opined that the 
Veteran reported noise exposure while in the military which 
"may" have contributed, in part, to his hearing loss.  

In light of the evidence discussed above, the Board finds 
that a remand of the Veteran's claims is necessary.  On 
remand, he should be accorded an audiological examination to 
determine the etiology of his bilateral hearing loss and 
tinnitus.

Additionally, the claims file reflects that the Veteran has 
received medical treatment from two VA clinics; however, the 
claims file does not include recent records from those 
facilities.  As such, updated records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining 
to hearing loss and tinnitus disorders 
from the VA CBOC in Port Charlotte, 
Florida, and the VAOPC in Fort Myers, 
Florida, for the period from October 2004 
to the present.  

2.  Schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of his bilateral 
hearing loss and tinnitus.  The examiner 
should be provided with the claims file 
for review in conjunction with the 
examination.

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
higher) that bilateral hearing loss and/or 
tinnitus, if shown, are related to 
service, including in-service noise 
exposure.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

3.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the statement of the 
case in January 2007.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


